Title: From George Washington to Silvanus Seely, 27 July 1781
From: Washington, George
To: Seely, Silvanus


                  sir
                     
                     Head Quarters near Dobb’s Ferry 27th July 1781.
                  
                  I am informed By Colo. Dayton that a Number of Militia collecting from the State of N. Jersey & Rendezvousing at Morristown, have dispersed to their Homes for Want of Provisions at the Place of their Rendezvous—to prevent Any Misfortune of the like Nature in future—I have to Desire that you imediately march off to Dobb’s Ferry all the Militia which are already collected—& let the Remainder, as fast as they are drawn out, rendezvous at the same Place, or at Tappan, where they will join the Jersey Brigade You will be pleased to give me Information of your Proceedings from Time to Time, as the Collection is made.  I am &c.
                  
               